Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  154158
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Megan K. Cavanagh,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                SC: 154158
                                                                   COA: 332838
                                                                   Livingston CC: 15-022793-FC
  JOSEPH MICHAEL KUZMA,
            Defendant-Appellant.

  _________________________________________/

         By order of May 29, 2018, the application for leave to appeal the June 22, 2016
  order of the Court of Appeals was held in abeyance pending the decision in People v
  Ames (Docket No. 156077). On order of the Court, leave to appeal having been denied in
  Ames on June 26, 2019, 504 Mich ___ (2019), the application is again considered, and it
  is DENIED, because we are not persuaded that the questions presented should be
  reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           s0923
                                                                              Clerk